Citation Nr: 1227765	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  03-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Navy from August 1980 to August 1984, and from April 1985 to September 1985.  A subsequent enlistment from September 1985 to August 1990 resulted in an other than honorable character of discharge. 

This appeal to the Board of Veterans' Appeals  (Board) arose from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefit sought on appeal.

This appeal was subject to prior remands by the Board in July 2005, October 2008, and-most recently, in May 2010, to ensure compliance with due process requirements.  Unfortunately, further action is necessary to facilitate the Board's statutory review responsibilities.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Veteran's last period of active service was deemed other than honorable by the U.S. Navy.  The claims file contains no documentation to indicate that VA has made a determination on whether the Veteran's character of service for his last term of active service is a bar to VA benefits.  The May 2010 remand instructed as follows:  "[a]fter completion of the requested VA examination report, if eligibility for the benefit sought is shown to require the later period of service from September 1985 to August 1990 based upon the examiner's findings, the RO/AMC will then make a formal character of discharge determination as to whether the "other than honorable" discharge for that period of service represents a bar to VA benefits based upon the Veteran's final period of service."  The AMC denied the claim on the merits without addressing the character of the Veteran's service in the last enlistment.

The Board acknowledges the AMC could reasonably have interpreted the remand instruction to mean an administrative determination on the Veteran's character of service was not necessary in light of the medical examiner's negative opinion on the existence of a medical nexus between the Veteran's acquired mental disorder and his active service.  Nonetheless, the evidence of record shows the Veteran was treated for cocaine dependence during his final term of service, and he was hospitalized for psychiatric treatment within two years of his separation from the last period of active service.  Thus, the Veteran's character of service is a core issue of this case which must be addressed, regardless of the medical examiner's opinion.  Further, in light of the fact a claimant is entitled to one review of all determinations made on a claim, the Board may not make the initial determination.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will make a formal character of discharge determination as to whether the "other than honorable" discharge for that period of service represents a bar to VA benefits based for the Veteran's final period of service for the period September 1985 to August 1990.  Per the previous Board remand, the RO/AMC's review must address the issue of insanity as defined by VA regulations.

2.  Thereafter, re-adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations; the Veteran the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


